DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 05/20/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chova, et al., 2009, IEEE Publication, “Cloud screening with combined MERIS and AATSR images” (pp. 761-764), further in view of Chen et al., 2018, “Multilevel Cloud Detection for High-Resolution Remote Sensing Imagery Using Multiple Convolution Neural Networks”(pp. 1-16); and further in view of Guan et al., U.S. Patent Publication No. 2017/0161584.
Regarding claim 1, Chova provides an accurate and automatic detection of clouds in satellite images received (see abstract, and section – 1. Introduction), and further teaches extracting features from the images and are input into a classifier reciting an ensemble of Multilayer Perceptron (MLP) Neural network for classification to generate a cloud mask for the observed image such that each pixel within the observed image has a corresponding classification (page 761 – right column – 2nd paragraph – “The proposed cloud-screening classification relies on the extraction of meaningful physical features (e.g. brightness, whiteness, temperature) that are combined with atmospheric absorption features at specific spectral band locations (oxygen and water vapour absorptions). These added-value features and the original spectral bands are used as inputs of advanced classification algorithms, which are required to solve complex classification problems such as cloud screening. In particular, several artificial neural networks (ANN) are trained using different sets of input features (depending on whether the dual view capability of AATSR is used or not) and different sets of training samples (local and global ANNs are trained depending on if observed surface is identified as land, ocean, or both). The final ensemble of classifiers used to classify new data samples is then obtained as a combination of the ANN outputs at the decision level”; see section 2.3 – Multilayer Perceptron ANN, and section 2.4 – Ensemble of Classifiers; see section 4 – Conclusions – “The performance of the method has been tested on a large number of real images and on scenes presenting most critical cloud screening problems, and results show that the synergistic approach offers a better discrimination of thin clouds, cloud borders, and bright surfaces”). Chova as cited teaches the classification process in terms of pixels of the image but do not teach performing an image segmentation of the observed image to divide the observed image into a plurality of image segments before feature extraction. However, Chan discloses in (section 2 – detecting/classifying clouds, shadows, buildings, sand, ice, sea, vegetation, snow; sections 3 – page 3/16 – a-SCLI algorithm is proposed for application to the segmentation of the remote sensing image; figure 1 – A-SLIC image is segmented image; section 3.1 which greatly reduces the complexity of subsequent image processing tasks, and further treating the group as a superpixel which refers to the adjacent image blocks with similar color and brightness characteristics. Chan’s invention makes the pixel bigger.
	The combined invention of Chova and Chan as cited teaches classifying the land, clouds and shadows in the received remote sensing images using multi-layer perceptrons, but does not explicitly teach the remote sensing images being of an agricultural field. Guan teaches shadow and cloud masking for remote sensing images of an agricultural field (para 0051 – generating cloud mask and shadow mask; para 0052 –the cloud and shadow mask are used to extract information from remote sensing images; para 0057-0060 – images of an agricultural field; para 0164 – each pixel of the image is classified as a cloud pixel or a ground pixel and the classifier may utilize support vector machines (SVMs), neural networks, logistic re regression, Bayesian techniques, perceptrons, decision trees). Therefore, it would have been obvious before the effective filing date of the claimed invention to a 

	Regarding claim 2, claim 2 recites “The method of claim 1 wherein the classification is selected from a set comprising a cloud classification, a shadow classification, and a field classification” (see the citations made in the combined invention of Chova, Chan and Guan in the rejection of claim 1).

	Regarding claim 3, the combined invention of Chova, Chan and Guan discloses “The method of claim 1 wherein the classification of each of the image segments is performed using five or fewer bands of the observed image” (see Chan – section 3.1 – RGB belongs to visible band – Chan does not teach more than 5 bands; see Guan – para 0158 – the satellite imagery is capable of detecting various bands, such as blue, green, red, red edge, and near infrared (NIR) bands ate various resolutions, paras 0169-0176).

	Regarding claim 4, the combined invention of Chova, Chan and Guan discloses “The method of claim 3 wherein the five or fewer bands includes a visible band” (see Chan – section 3.1 – RGB belongs to visible band; see Guan – para 0158 – the satellite imagery is capable of detecting various bands, such as blue, green, red, red edge, and near infrared (NIR) bands ate various resolutions, paras 0169-0176).

	Regarding claim 5, the combined invention of Chova, Chan and Guan discloses “The method of claim 4 wherein the five or fewer bands further includes a near infrared band.” (see Guan – para 0158 – the satellite imagery is capable of detecting various bands, such as blue, green, red, red edge, and near infrared (NIR) bands ate various resolutions, paras 0169-0176).

	Regarding claim 6, the combined invention of Chova, Chan and Guan discloses “The method of claim 5 wherein the five or fewer bands further includes a red-edge band” (see Guan – para 0158 – the satellite imagery is capable of detecting various bands, such as blue, green, red, red edge, and near infrared (NIR) bands ate various resolutions, paras 0169-0176).
	
	Regarding claim 7, the combined invention of Chova, Chan and Guan discloses “the method of claim 1 further comprising applying the cloud mask to the observed image” (see Chova – figure 4; see Chan – figure 10; see Guan – para 0052 - the cloud and shadow masks can be used to visually display the cloud and cloud shadow areas within the remote sensing image. Such as by highlighting clouds and shadow using visually distinguished (e.g. different color) pixels that make those elements easier to visually perceive).

	Regarding claim 8, the combined invention of Chova, Chan and Guan discloses “The method of claim 1 further comprising applying the cloud mask to the observed image and using a resulting image to generate a yield prediction for the agricultural field” (see Guan – para 0052; para 0183 - the field manager computing device 104 may be configured to display a user interface through which a variety of analyses or tests can be requested on particular geographical areas, such as an agricultural field of the user 102. Thus, the cloud detection subsystem 170 may be invoked by the agricultural 

	Regarding claim 9, the combined invention of Chova, Chan and Guan discloses “The method of claim 1 further comprising using the cloud generation module executing on the one or more processors to train the classification model” (see Chova – section 2.2 – Labelled Training Sets; section 4 – Conclusions - Several ANNs are trained using different sets of input features (depending on whether the dual view capability of AATSR is used or not) and different sets of training samples (local and global ANNs are trained depending on if observed surface is identified as land, ocean, or both; see Chan – section 2 – Datasets; see Guan – paras 0162-0163, 0180, 0188,0195).

	Regarding claim 10, the combined invention of Chova, Chan and Guan discloses “The method of claim 1 further comprising using the cloud generation module executing on the one or more processors for evaluating one or more classification models” (see Chova – section 4 – Conclusions - The performance of the method has been tested on a large number of real images and on scenes presenting most critical cloud screening problems, and results show that the synergistic approach offers a better discrimination of thin clouds, cloud borders, and bright surfaces. The good results obtained for the cloud screening application suggest that the synergistic (input level) ensemble (decision level) method outperforms the available cloud masks).

	Regarding claim 11, claim 11 recites “The method of claim 10 wherein the evaluating is performed using a confusion matrix”. The combined invention of Chova, Chan and Guan as cited in the rejection of claim 10 teaches evaluating the classifier performance but does not explicitly teach 

	Regarding claim 12, claim 12 has been similarly analyzed and rejected as per claim 1 citations made in the combined invention of Chova, Chan and Guan.

	Regarding claim 13, claim 13 has been similarly analyzed and rejected as per claim 2 rejection citations.

	Regarding claim 14, claim 14 has been similarly analyzed and rejected as per claim 3 rejection citations.

	Regarding claim 15, claim 15 has been similarly analyzed and rejected as per claim 4 rejection citations.



	Regarding claim 17, claim 17 has been similarly analyzed and rejected as per claim 7 rejection citations.

	Regarding claim 18, claim 18 has been similarly analyzed and rejected as per claim 8 rejection citations.

	Regarding claim 19, claim 19 has been similarly analyzed and rejected as per claim 9 rejection citations.

	Regarding claim 20, claim 20 has been similarly analyzed and rejected as per claim 10 rejection citations.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manav Seth whose telephone number is (571) 272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        January 14, 2022